                   Case: 1:19-cv-01417 Document #: 7 Filed: 03/20/19 Page 1 of 2 PageID #:66

AO 440 (Rev. 05/00) Summons in a Civil Action




                                                                                                 D
                                                                              OURT




JAY ROSSI, individually and on behalf of a
nationwide class of similarly situated individuals
                                                            CASE NUMBER:         1:19-cv-01417
                                V.                          ASSIGNED JUDGE:
                                                                                 Hon. Manish S. Shah
 GENERAL NUTRITION CORPORATION and                          DESIGNATED
 GRENADE® USA, LLC                                          MAGISTRATE JUDGE:   Hon. Susan E. Cox


                    TO:   (Name and address of Defendant)

                  Grenade® USA, LLC
                  c/o Registered Agent
                  Sundoc Filings
                  874 Walker Road Suite C
                  Dover, DE 19904

          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY (name and address)

                 James C. Vlahakis
                 Sulaiman Law Group, Ltd.
                 2500 South Highland Avenue, Suite 200
                 Lombard, IL 60148



                                                                            21
an answer to the complaint which is herewith served upon you,      ________ days after service of this
summons upon you, exclusive ofthe day of service. lfyou fail to do so,judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




                                                                                 March 14, 2019

      (By) DEPUTY CLERK                                                          DATE
                  Case: 1:19-cv-01417 Document #: 7 Filed: 03/20/19 Page 2 of 2 PageID #:67



AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

 Civil Action No.
                        l:l9-CV-0l417
                                                       PROOF OF SERVICE
                      (['his section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

        'Ibis summons for (name ofindividual and title, ifany) ------�---------------
                                                               GRENADE® USA, LLC
 was received by me on (date) ---------
                              3/15/19

          D I personally served the summons on the individual at (place)       ----------------
                                                                               0 n (date)
         ---------------------                                                              -------- , or
          0 I left the summons at the individual's residence or usual place of abode with -(name) ---------
          -------------- ' a person of suitable age and discretion who resides there,
          on (date) ------- ' and mailed a copy to the individual's last known address; or
          � I served the summons on (name of individual) JANE DIXON (MANAGING AGEN1)                          , who is
           designated by law to accept service of process on behalf of (name oforganization) GRENADE® USA, LLC
          C/0 SUNDOC FILINGS, 874 WALKERROAD, SUITE C, DOVER, DE 19904 on (date) 3/ 15/19 AT 1 :30 PM

           0 I returned the summons unexecuted because            ------------------ , or
           0 Other (specify):



           My fees are$ ----- for travel and$ ------ for services, for a total of$

           I declare under penalty of perjury that this information is true.


 Date: 3/15/19
                                                                                      Server's signature

                                                             GRANVILLE MORRIS                PROCESS SERVER
                                                                                    Printed name and title


                                                             BRANDYWINE PROCESS SERVERS, LTD, PO BOX 1360,
                                                             WILMINGTON, DE 19899
                                                                                        Server's address


 Additional information regarding attempted service, etc:

                                                         SERVED SUMMONS; COMPLAINT; NOTICE; STANDING
                                                         ORDER

                                                         SWORN TO ME ON 3/15/19
